Case: 08-10364 Document: 00511276601 Page: 1 Date Filed: 10/27/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 27, 2010
                                     No. 08-10364
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee

v.

JESSE JACKSON, JR., also known as Jesse Oliver Jackson, Jr.,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:96-CR-68-9


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Jesse Jackson, Jr., federal prisoner # 29142-077, appeals pro se from the
district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence
reduction based on the crack cocaine amendments to the Sentencing Guidelines.
Section 3582 allows a district court to reduce a term of imprisonment that was
“based on a sentencing range that has subsequently been lowered by” an
amendment to the Guidelines. 18 U.S.C. § 3582(c)(2).



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-10364 Document: 00511276601 Page: 2 Date Filed: 10/27/2010

                                 No. 08-10364

      Due to the amount of crack cocaine involved, Jackson’s offense level was
not reduced by the crack cocaine amendment. Therefore, he was not eligible for
a sentence reduction under Section 3582.
      Jackson argues that the sentencing court should have exercised its
discretion under United States v. Booker, 543 U.S. 220 (2005), and imposed a
“reasonable” sentence below the guidelines range based on the sentencing factors
of 18 U.S.C. § 3553(a). He asserts that his sentence was not reasonable because
the district court treated the Sentencing Guidelines as mandatory. Booker does
not apply to a Section 3582(c)(2) proceeding. Dillon v. United States, 130 S. Ct.
2683, 2691-94 (2010). Accordingly, a movant under Section 3582 is entitled at
most to the reduction allowed by the amended guidelines range, and a
sentencing court lacks discretion to reduce the sentence any further than that
allowed by the amendment. United States v. Doublin, 572 F.3d 235, 238 (5th
Cir.), cert denied, 130 S. Ct. 517 (2009). Because Jackson was not entitled to a
sentence reduction based on the crack cocaine amendment, no relief is available
under Section 3582. See Id.
      The judgment of the district court is AFFIRMED.




                                       2